***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 TOWN OF MONROE ET AL. v. SCOTT OSTROSKY
              (AC 40976)
                DiPentima, C. J., and Bright and Beach, Js.

                                  Syllabus

The defendant appealed to this court from the judgment of the trial court
   denying his motion to open and vacate the court’s prior judgment that
   had been rendered in favor of the plaintiff town and several of its
   agencies and employees. The defendant owned property that was located
   in the plaintiff town and an adjacent town. The plaintiffs commenced
   the present action after the defendant failed to comply with two cease
   and desist orders, which alleged violations of zoning and inland wetlands
   regulations. The present action was consolidated with a nearly identical
   action brought by the adjacent town and several of its agencies and
   employees, and the cases shared the same pertinent history in the trial
   court and in this court. Held that the defendant could not prevail on
   his claim that he did not have notice of, and an opportunity to be heard
   at, an evidentiary hearing, this court having addressed and fully resolved
   a similar claim raised by the adjacent town in the companion case of
   Newtown v. Ostrosky (191 Conn. App. 450), which was also decided by
   this court today.
            Argued January 7—officially released July 30, 2019

                            Procedural History

   Action, in the first case, for, inter alia, a temporary
and permanent injunction requiring the defendant to
comply with certain cease and desist orders, and for
other relief, brought to the Superior Court in the judicial
district of Danbury and transferred to the judicial dis-
trict of Fairfield, and action, in the second case, for,
inter alia, a temporary and permanent injunction requir-
ing the defendant to comply with certain cease and
desist orders, and for other relief, brought to the Supe-
rior Court in the judicial district of Fairfield, where the
cases were consolidated and tried to the court, Hon.
Richard P. Gilardi, judge trial referee; judgment for
the plaintiffs in the second case; thereafter, the court
granted the motion for contempt filed by the plaintiffs
in both cases and awarded damages to the plaintiffs
in the second case; subsequently, the court awarded
damages, attorney’s fees and costs to the plaintiffs
in the second case; thereafter, the court, Radcliffe, J.,
denied the motion to open and vacate the judgment
filed by the defendant in the second case, and the
defendant in the second case appealed to this court.
Affirmed.
  Robert M. Fleischer, for the appellant (defendant in
the second case).
  Jeremy F. Hayden, with whom, on the brief, was
John P. Fracassini, for the appellees (plaintiffs in the
second case).
                                Opinion

   PER CURIAM. The defendant, Scott Ostrosky,
appeals from the judgment of the trial court denying
his motion to open and to vacate the court’s judgment
in favor of the plaintiffs, the town of Monroe and several
of its agencies and employees.1 The defendant claims
that he did not have notice of and an opportunity to
be heard at an evidentiary hearing. We affirm the judg-
ment of the trial court.
   The defendant owns property that is located in the
towns of Monroe and Newtown. The town of Monroe
served two cease and desist orders on the defendant
on May 14, 2013, which orders alleged violations of
zoning and inland wetlands regulations. The defendant
failed to comply, and the plaintiffs served a summons
and complaint dated February 20, 2014. In April, 2014,
this case was consolidated with the nearly identical
case of Newtown v. Ostrosky, Superior Court, judicial
district of Fairfield, Docket No. CV-XX-XXXXXXX-S.
   The cases brought by the towns of Newtown and
Monroe, and the towns’ various agencies and employ-
ees, thereafter shared the same pertinent history in the
trial court and in this court. The cases were argued
before this court on the same day. Parts II and III of
our opinion in Newtown v. Ostrosky, 191 Conn. App.
450,     A.3d     (2019), together with the factual dis-
cussion therein, fully resolve the issues presented in
this case, and no useful purpose would be served by
repetition here.
      The judgment is affirmed.
  1
   The plaintiffs are the town of Monroe, the Planning and Zoning Commis-
sion of the Town of Monroe, the Inland Wetlands Commission of the Town
of Monroe, and Joseph Chapman, the town of Monroe land use enforce-
ment officer.